Exhibit 21.1 SUBSIDIARIES OF THE COMPANY Subsidiary Name State or Country of Incorporation Taian AGS Pipeline Construction Co. Ltd China The Pride Group (QLD) Pty Ltd Australia WPCS Asia Limited China WPCS Australia Pty Ltd Australia WPCS Incorporated Pennsylvania WPCS International – Brendale, Pty Ltd. Australia WPCS International – Brisbane, Pty Ltd. Australia WPCS International – Hartford, Inc. Connecticut WPCS International – Lakewood, Inc. New Jersey WPCS International – Portland, Inc. Oregon WPCS International – Sarasota, Inc. Florida WPCS International – Seattle, Inc. Washington WPCS International – St. Louis, Inc. Missouri WPCS International – Suisun City, Inc. California WPCS International – Trenton, Inc. New Jersey
